Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2021, 11/17/2021 and 01/26/2022 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Itabashi et al. [EP 3889685]
Regarding claims 1-3 and 13-20 Itabashi et al., an applicant’s cited prior art, disclose a developing cartridge [1] comprising a housing [10], a storage medium [41] storing information related to the developing cartridge [Para. 0024], said storage medium including an electrical contact surface [411], a holder [42] movable relative to the housing, and a holder cover [80] being fastened to the housing by with a screw [Claim 19]; wherein said holder including a first holder member [50] holding the electrical surface [Fig. 3] and including at least one pawl [52/53], the first holder member having one end surface in a first direction crossing the electrical contact surface, and the electrical contact surface being positioned at the one end surface [Fig. 3]; and a second holder member [60] movable relative to the first holder member, the second holder member including at least one corner part [62/63] engageable with the at least one pawl to provide an engaging portion therebetween [Para. 0033], the second holder member having one end portion and another end face in the first direction, and the second holder member having a through-hole [67/68] that is open at the another end face, the engaging portion being accessible from the outside of the holder through the through-hole [Fig. 2].
Regarding claim 4-7, Itabashi et al. disclose the at least one pawl including a first pawl [52] having a first arm part [521], and a first hook part [522]; and a second pawl [53] having a second arm part [531], and a second hook part [532]; wherein the through-hole including a first through-hole [67], and a second through-hole [68]; and the at least one corner part including a first corner part engageable with the first pawl, and a second corner part engageable with the second pawl [Fig. 5].
Regarding claims 8-11, Itabashi et al. disclose the holder further including a coil spring [70] as a resilient urging member positioned between the first holder member and the second holder member [Fig. 4]; wherein the second holder member including a columnar portion inserted in the another end portion of the coil spring [Fig.5].



Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

     Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Harumoto Katsumi [JP 2005250375] discloses a cartridge.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        09/07/22